Citation Nr: 1230850	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for low back disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for a low back disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU and the issue on appeal are REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

The law provides that VA shall make reasonable efforts to notify a Veteran of the evidence necessary to substantiate a claim and requires VA to assist a Veteran in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.  

Here, the Board finds that an additional VA examination is warranted to determine the current severity and manifestations of the Veteran's low back disability.  In January 2007, the Veteran submitted a claim for low back pain.  A January 2008 rating decision granted service connection for low back strain with an evaluation of 0 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  In support of his notice of disagreement, the Veteran submitted a June 2008 private treatment record showing a diagnosis of degenerating discs L4-5 and L5-S1 with associated facet arthrosis.  A February 2009 VA examiner diagnosed herniated lumbar disk L4-L5 and L5-S1.  In an April 2009 statement of the case, the RO denied entitlement to a compensable rating for low back strain under DC 5237.  On his June 2009 Form 9, the Veteran asserted that his low back disability should be considered degenerative disc disease based upon the service treatment record indicating he had been hospitalized for "L4-5 herniated nucleus pulposus with right L5 radiculopathy."  He also submitted private treatment records from November 2008 and December 2008 revealing diagnoses of lumbar degenerative disc disease and lumbar disc herniation, respectively.  However, a November 2011 VA examination indicated the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine, and as a result, in a December 2011 rating decision, the RO continued to rate the Veteran's low back disability as a low back strain under DC 5237.  

In light of the evidence of record, the Board finds the current severity and manifestations of the Veteran's service-connected low back disability remain unclear.  The Board notes that the Veteran may be compensated only for service-connected disability, and the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Here, there is a question as to whether the previously diagnosed lumbar degenerative disc disease is separate from the Veteran's service-connected low back strain or whether the Veteran has a diagnosis of intervertebral disc syndrome.  On remand, the examiner, if practicable, should attempt to determine whether any existing intervertebral disc syndrome is separate from the Veteran's service-connected low back strain.  See also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  Specifically, if the Veteran's service-connected disability cannot be disassociated from the previously diagnosed degenerative disc disease, the Veteran's claim must be considered under both DC 5237 and DC 5243.  Of importance, DC 5243 provides for a rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (emphasis added).  In this respect, the Board notes that because the November 2011 VA examiner found the Veteran did not have intervertebral disc syndrome, the examiner did not determine whether the Veteran had any incapacitating episodes over the past 12 months and if so, what the total duration was of all incapacitating episodes.  As such, the VA examiner should also address any history of incapacitating episodes over the past 12 months. 

Furthermore, a July 2012 Brief submitted by the Veteran's representative shows the Veteran has asserted that his low back disability has worsened since the November 2011 VA examination and therefore warrants an increased evaluation.  The Veteran has argued that his low back disability should be deemed a "serious disability" based upon his symptoms of pain, functional loss, weakness, and visible behavior.  To the extent that the Veteran is asserting that his service-connected low back disability has worsened since he was last examined by VA in November 2011, a new examination is necessary to evaluate the current severity of his low back disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (finding that "'[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, [ ] VA must provide a new examination' to fulfill its duty to assist" (quoting Olson v. Principi, 3 Vet. App. 480, 482 (1992))); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim for an increased rating, the Board erred by relying on a 23-month-old examination where the appellant submitted evidence to indicate that there had been a material change in his disability since that examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.  Therefore, because the evidence of record is insufficient for the purpose of determining the current nature and severity of the Veteran's service-connected low back disability, the Board finds that the issue should be remanded for a contemporaneous and thorough VA examination.  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Additionally, the Board has jurisdiction to consider the issue of entitlement to a TDIU when the issue was raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU; however, on VA examination in November 2011, the Veteran reported that he had been unemployed for the past month and that he had a history of missing work due to his low back disability.  As a result, VA should adjudicate the issue of entitlement to a TDIU as part of the claim for an initial disability rating in excess of 20 percent for the Veteran's service-connected low back disability.  Id.; See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As a result, the issue of entitlement to a TDIU is remanded for appropriate action by the RO.

Accordingly, the case is REMANDED for the following actions:

1. The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2. The RO must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3. The RO must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.  In so doing, the RO may decide to obtain additional medical evidence or medical opinion, as is deemed necessary. 

4. Associate all VA records dated from November 2011 to the present with the claims file.  

5. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate the forward flexion of the thoracolumbar spine and whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months.  The examiner should also identify all neurological manifestations resulting from the Veteran's service-connected low back strain.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Additionally, the examiner should determine whether the Veteran has a diagnosis of intervertebral disc syndrome. If so, the examiner should address whether any currently existing intervertebral disc syndrome may be clinically disassociated from or is part and parcel of the Veteran's service-connected low back strain.  If the examiner concludes that it is not possible or feasible to make the differentiation, the examiner should indicate this and specifically explain why this cannot be done.  

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6. The RO should review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. The RO must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to his service-connected disability.  

8. When the development requested has been completed, the RO should adjudicate the claims considering all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


